Wells, J.
A vote “ that the district school system be abolished,” coupled with another vote “ to continue the same ” until September 1st 1866, must be considered as limited to take effect at the time named. Until that time it is executory, and may be rescinded. By its votes of May 7th the town of Wrentham did rescind its former vote to abolish the districts. The term “ reconsider,” as used in the warrant and in the vote, is to be taken in its popular, and not in its parliamentary sense. The by-law of the town, as to the time and mode of moving a reconsideration, applies evidently to a reconsideration in its parliamentary sense, namely, a revision of the question, moved and acted upor at the same meeting, or at some adjournment of the same. Such action may be had at an adjourned meeting, without an article in the warrant, or any new call for such meeting. But, the meeting having been dissolved, no reconsideration, in the parliamentary sense, can be had afterwards. When the subject is brought up anew, at an independent meeting, an article in the warrant for such meeting “to see if the town will reconsider’ *167its former action brings it before the meeting as an original and not a subordinate question. A vote that the former vote abolishing the school districts “ be reconsidered,” and a vote “ not to abolish the school district system,” are equivalent to a vote rescinding or annulling the former action of the town. If no rights had become vested or fixed under such former vote, and it had not yet gone into effect, such rescission would intercept and defeat its operation.
The only difficulty in the case arises from the qualifying clause, “with the sanction of the school committee,” attached to the vote to continue the district system until September 1st. But if the validity and operation of a formal recorded vote of a municipal organization can be made contingent upon the sanction of a subordinate body or committee, we think that, upon the evidence, that sanction may well be presumed to have been given. Apparently no actual change in the management and control of the school-houses and property took place prior to September 1st. The prudential committee-man retained the keys and control, and was not informed that his responsibility was at an end. The town school committee did not attempt to take any actual possession, and did not even formally notify the district officers that they should cease to exercise authority as district officers. The proceeding by Dwight on the 27th of April appears to have been, and to have been intended, only as a formal act which he supposed to be necessary, under the statute and the vote of the town, to give validity to the vote. That the school committee rested upon that mere formal act indicates that it was intended as a formality, and that it was expected that the school districts would continue in practical operation until the time fixed by the vote of the town. And the vote of the town, instructing the committee “ forthwith to take possession,” &c., must be interpreted in the same way; otherwise it would be repugnant to the previous vote to continue the districts until September 1st.
Besides, if the withholding of “ the sanction of the school committee ” is relied on to defeat the operation of the vote to continue the districts to September 1st, we think it should be *168shown by some distinct action of the school committee; because, without such action, then- sanction would be given by acquiescence. The formal entry and declaration made by Dwight does not seem to have been made for any such purpose; neither is there any allegation in the answers that such sanction was refused, and the vote to continue the districts thereby rendered inoperative. It being a matter, not only within their own knowledge peculiarly, but of their own proceedings, it was incumbent upon them both to allege and prove it, if they would avail themselves of it as an element in the case.
We therefore conclude that the school districts were never effectually abolished; that the vote for that purpose was rescinded before it took effect; and that the defendants must be enjoined from further interference with the property and corporate rights of the school district. But the bill is not properly brought in the name of the prudential committee-man. As no objection to its maintenance is made on that ground, the plaintiff may amend so as to make the school district plaintiff"; and thereupon a decree may be entered in its favor.